Steele Hays, Justice. The Arkansas Department of Human Services filed a complaint against Jason Shavrome Helton alleging that Helton was the putative father of a child born to Angela Frazier. The Department moved for paternity blood testing pursuant to Ark. Code Ann. § 9-10-108 (1987). The motion was accompanied by Ms. Frazier’s affidavit asserting that she and Helton had had sexual intercourse during the period of conception and after a hearing, the chancellor ordered Helton to report for paternity testing. Helton brings this appeal from that order. The Department points out quite correctly that the order, not being final, is not appealable. Ark. R. App. P. 2(a).  We have held in numerous cases that we do not reach the merits of an appeal if the order appealed is not final. Corning Bank and Bailey Bippus v. Delta Rice Mills, Inc., 281 Ark. 342, 663 S.W.2d 737 (1984); Heffner v. Harrod, 278 Ark. 188, 644 S.W.2d 579 (1983); McIlroy Bank & Trust v. Zuber, 275 Ark. 345, 629 S.W.2d 304 (1982); Roberts Enter., Inc. v. Arkansas Highway Comm’n, 277 Ark. 25, 638 S.W.2d 675 (1982). In these and other cases we have stated that in order for a judgment to be appealable, it must dismiss the parties from the court, discharge them from the action or conclude their rights to the subject matter in controversy. See also Johnson v. Johnson, 243 Ark. 656, 421 S.W.2d 605 (1967), and Fratesi v. Bond, 282 Ark. 213, 666 S.W.2d 712 (1984). Appeal dismissed.